CHASANOW, Judge,
dissenting, in which BELL and RAKER, JJ., join.
A majority of this Court today holds that a doctor performing a physical examination close to an area protected by a female patient’s underwear may slip his hands inside her panties, spread the lips of her labia, insert his finger into the opening of her vagina and not be guilty of a battery. This “finding” is made despite the contrary findings of two experienced and capable trial judges who heard all of the evidence and found the doctor guilty and despite the doctor’s own acknowledgment that reaching under the patient’s underwear and touching her near her vulva would exceed the scope of his medical examination.
This should have been a simple assault and battery case that turned on the issue of credibility. Ms. Hancock, a social worker with an associates degree in human services, a bachelors degree in social work, and a masters degree in social work *189was employed by the University of Maryland Medical System. She testified that she gave Dr. Elias permission to perform a medical examination, but he far exceeded the scope of that permission when he reached into her panties, spread her labia, and put his fingers into the opening of her vagina. She also testified that she knew Dr. Elias was not going to do a vaginal examination because he was not wearing rubber gloves. Dr. Elias also acknowledged that he was not performing a vaginal examination of Ms. Hancock and that, if he was going to do what Ms. Hancock claims he did as part of a physical examination, he would have worn rubber gloves and had a nurse present. He emphatically denies putting his hands in Ms. Hancock’s underwear or touching her vaginal area. The issue is solely one of credibility, albeit not an easy issue to resolve. Two experienced and respected trial judges each independently observed the witnesses, heard their testimony, and believed Ms. Hancock. This led the judges to the inescapable conclusion that Dr. Elias was guilty of a battery.
It is not clear to me how the majority reaches the conclusion that, as a matter of law, Dr. Elias is not guilty of a battery. Unquestionably this Court must accept the circuit court’s finding that an offensive touching occurred. Accepting this finding, as we must do, there are only a limited number of defenses available, none of which were testified to by Dr. Elias, who simply maintained that he didn’t do it.
The first defense is consent, either express or implied. Ms. Hancock was emphatic that she gave no consent to Dr. Elias putting his hands beneath her panties and no consent to the offensive touching she described. Dr. Elias never claimed there was consent, either express or implied. He acknowledged that the touching Ms. Hancock described would not have been part of his examination. The trial judge’s finding of no consent was not clearly erroneous. The second defense is one seemingly embraced by the majority, ie., that there was no intentional touching. The majority seems to confuse motive with intent and apparently holds that because the motive of sexual gratification may not have been proven, then intent has not been proven. The only intent required for an inten*190tional battery is the intent to touch, and when Dr. Elias reached beneath Ms. Hancock’s panties and committed an offensive touching, the trial judge was not clearly erroneous in concluding that he intended to do what he actually did. The third defense, that any touching was accidental rather than as a result of gross criminal negligence, would only be at issue if there was no intentional touching. It must be borne in mind that Dr. Elias never suggested that he may have accidently reached beneath her panties and touched Ms. Hancock. The trial judge could assume that a surgeon would have good hand-eye coordination when performing an exploratory examination with fingers or with a surgical instrument. It would not be clearly erroneous for a trial judge to conclude that a trained surgeon who accidently slips his hands into a patient’s panties, accidently spreads the lips of her labia, and accidently puts a finger into the opening of her vagina was at least acting recklessly. Dr. Elias asserted no defense other than he didn’t touch Ms. Hancock where she said he touched her. I cannot join in the majority’s attempts to create an unasserted, unsubstantiated defense.
In reaching the conclusion that Dr. Elias is not guilty as a matter of law, I trust the majority is only revising the factfinding in the instant case and not revising the law of assault and battery. What I trust this case does not stand for is the absurd proposition that a physician, a masseuse, or any other person who may have permission to touch a woman near an intimate area of her body may reach beneath her underwear and fondle her with impunity. I expect that this case will be recognized for what it is, a sui generis decision limited to its own peculiar facts.
BELL and RAKER, JJ., join in this dissenting opinion.